Citation Nr: 0303872	
Decision Date: 03/06/03    Archive Date: 03/18/03	

DOCKET NO.  02-01 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant, her brother, and her mother


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of periods of active service with the 
Army National Guard from January to July 1983 and from 
February 3, 1985, to February 16, 1985, and July 13, 1985, to 
July 27, 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in 1999 from the VARO 
in Des Moines denying service connection for a mentally 
acquired disability due to reported sexual trauma while on 
active duty for training.  


FINDING OF FACT

The veteran is shown as likely as not to have PTSD and 
schizoaffective disorder due to events experienced while on 
active duty for training.  


CONCLUSION OF LAW

The veteran has PTSD and schizoaffective disorder due to her 
experiences while on active military service.  38 U.S.C.A. 
§§ 101, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000 (VCAA) 
Public Law No. 106-475, 114 Stat. 2096, became effective 
during the pendency of this appeal, the Board finds it 
unnecessary to address its applicability to this appeal in 
view of the disposition reached herein.  

Service connection may be established for disability 
resulting from personal injury or disease suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 101, 1131; 
38 C.F.R. § 3.303.  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and claimed inservice stressors; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, as follows:  

(3) If a post-traumatic stress disorder claim is based on 
inservice personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  Records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
the sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  A request for a transfer to another duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on inservice personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of a stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2002).  

When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran shall be applied.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

In Patton v. West, 12 Vet. App. 272, 278 (1999), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that there are special evidentiary procedures for PTSD 
claims based on personal assault contained in VA Adjudication 
Manual M21-1, Part III, paragraph 5.14(c) (February 20, 
1996), and former M21-1, Part III, paragraph 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA Adjudication Procedure 
Manual M21-1, Part III, paragraph 5.14(c)(5).  

The record in this case reveals the veteran has been 
diagnosed with varying psychiatric disorders, to include 
PTSD, on a number of different occasions in the years 
following service discharge.  She attributes PTSD to a rape 
that she reportedly sustained while attending a National 
Guard summer camp in 1985.  

A review of the medical evidence of record reveals that she 
was admitted to the psychiatric unit of the Trinity Regional 
Hospital in Fort Dodge, Iowa, on August 11, 1985.  She had 
been behaving strangely at home since early August.  
According to her mother, she had returned home to live 
several months prior to admission.  She had been looking for 
work.  She had been feeling quiet and withdrawn.  In early 
August, the family noticed increasingly bizarre behavior.  
She was observed talking to the television set and generally 
speaking incoherently.  This led to her admission to the 
hospital in Fort Dodge.  Notation was also made that she had 
a longstanding history of being somewhat of a loner, although 
her mother interpreted this as being rather independent when 
she went off to a room by herself, or refused to eat meals 
with her family.  It was stated she had no previous 
psychiatric history prior to the admission to the Trinity 
Regional Hospital in August 1985.  Notation was made that she 
had been in the National Guard and had been attending camp 
within a few months prior to the hospitalization in August 
1985.  

The record reflects she continued to receive both private and 
VA treatment and evaluation for psychiatric purposes 
thereafter.  

Additional evidence of record includes a transcript of a 
hearing before a hearing officer at the RO in November 1996.  
The veteran's mother gave testimony regarding the veteran's 
increasingly bizarre behavior in 1985.  Submitted at the 
hearing was a statement from the veteran's brother in which 
he referred to her being a changed person on her return home 
from National Guard summer camp in 1985.  

The mother and the veteran's brother reiterated their 
testimony as to her changed behavior at a video conference 
hearing before the undersigned in Des Moines, Iowa, in March 
2002.  

The record also includes a December 2002 communication from 
an individual who was retired from the Iowa National Guard.  
He stated he was the first sergeant of her unit and recalled 
the veteran had just lost her father before a period of 
annual training.  He recalled that as annual training 
progressed it "became evident that she [the veteran] was 
having a hard time with all going on around."  The individual 
noted that it was decided for her own good and well being 
that she was sent home.  He added that since this had 
happened more than 17 years earlier, some of the details were 
getting hard for him to remember.  

The veteran was accorded a psychiatric examination by VA in 
January 2003.  The claims file was reviewed and she was 
interviewed by the examiner for about two hours.  Also, the 
veteran's mother was interviewed separately for about 30 
minutes, with the veteran's permission.  Additionally, the 
examiner stated that, with the veteran's permission, followup 
telephone calls were made to the veteran and to her mother.  
The examiner stated the purpose of the calls was to clarify 
some of the information provided by the veteran and her 
mother, and to try to reconcile that with information found 
in the claims folder.  

Reference was made to reports of previous psychiatric 
examinations.  The veteran's mother recalled that the veteran 
was brought home a day earlier than she was supposed to 
return.  She related the individual who brought the veteran 
home claimed "they did not know for sure what had happened, 
but she had isolated herself from the group, did not hang 
with the unit, was always in the corner, talking to herself 
and they thought she should go home."  The mother added that 
when the veteran came home, she did not behave the way she 
did prior to going to camp.  Eventually, the mother called 
the police and the veteran was hospitalized for psychiatric 
evaluation.  The examiner provided a detailed description of 
the veteran's history and provided Axis I diagnoses of 
schizoaffective disorder and PTSD.  The examiner noted that 
the veteran probably had a difficult childhood that involved 
some abusive behavior from adults, but it was unclear if 
there was any sexual abuse prior to military service.  The 
examiner stated that he "leans in favor of accepting the 
alleged rape as probable and likely triggering an acute 
psychotic episode in a person who apparently already had a 
tendency toward psychosis.  This event also is seen as having 
initiated a post-traumatic stress disorder, which this 
examiner believes still exists."  The examiner noted the fact 
the veteran had not remembered the trauma for many years was 
likely a normal dissociative reaction to that type of trauma.  
She added that the veteran's having experienced a psychotic 
episode that led to hospitalization was seen as another 
factor possibly leading to her forgetting the specific event 
for many years.  She noted the reports of the veteran talking 
to herself and her distress/emotion were seen as likely 
symptoms of the schizo-affective disorder.  

In view of the foregoing, the Board finds that the evidence 
is at least in equipoise.  Under the circumstances, the 
veteran prevails as to her claim for service connection for a 
psychiatric disorder with application of the benefit of the 
doubt in her favor.  38 U.S.C.A. § 5107.  In addition to the 
detailed discussion by the VA psychologist following the 
January 2003 examination resulting in diagnoses of PTSD and 
schizoaffective disorder, the record also reflects 
indications of behavioral changes in the veteran attested to 
by family members and by a service comrade.  These statements 
provide sufficient credible supporting evidence of a claimed 
stressful incident.  38 C.F.R. § 3.304(f) expressly lists 
behavioral changes and statements from family members as 
corroborative of an alleged stressor.  


ORDER

Service connection for PTSD and schizoaffective disorder is 
granted.  



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

